ON SECOND MOTION FOR REHEARING.
The affirmance of the judgment was based upon the theory that the witness, W. R. Newton, departed for Chicago on the 14th of February. We have been convinced from the record that the date of his departure was the 14th of January and taking into account the other facts in the record, the diligence to secure his attendance was such as entitled the appellant to a postponement or continuation in order to secure the testimony of the witness, Newton.
The second motion for rehearing is granted, the judgment of affirmance is set aside, the judgment of the trial court is reversed and the cause is remanded.
Reversed and remanded.